DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 3/5/2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,760,879. Although the claims at issue are not identical, they are not patentably distinct from each other because purchasing items added to a shopping list would be obvious to one of ordinary skill in the art in light of Applicant’s previously issued patent directed toward purchasing an item online from categories of information.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-10 and 21-30 is/are directed to statutory systems, methods, and mediums, however the claims are further directed toward a judicial exception, namely an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing in the asserted claims purports to improve the functioning of the 
	The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se, i.e. memory, processors, GUI, customer device, etc. amount(s) to no more than implementing the abstract idea on a generic computer system. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a practical application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-10 and 21-30 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ogilvy, U.S. 2013/0211967.
21.    (New) A method comprising:
responsive to receiving a customer selection from a customer, via a graphical user interface (GUI) of a customer device of the customer, adding, by one or more hardware processors, an item to a shopping list associated with the customer, the customer selection indicating a recipient of the item and a delivery date of the item at the recipient, (see Ogilvy, ¶ 254, 259);
responsive to receiving a checkout selection from the customer, processing, by the one or more hardware processors, the shopping list to perform a purchase transaction for the item, (see Ogilvy, ¶ 257);

generating, by the one or more hardware processors based on the condition occurrence, a recipient receipt associated with the purchase transaction, the generating of the recipient receipt comprising selecting, from information characterizing the purchase transaction, a first subset of the information for inclusion on the recipient receipt, (see Ogilvy, Figs 7 and 8, ¶ 103); and
transmitting, by the one or more hardware processors, the recipient receipt to a recipient device of the recipient, (see Ogilvy, Figs 7 and 8, ¶ 103, 110-11).

22.    (New) The method of claim 21, further comprising:
generating, based on the processing the shopping list, a sales receipt associated with the transaction, wherein the generating of the sales receipt comprises selecting, from the information, a second subset of information for inclusion on the sales receipt, (see Ogilvy, Figs 7 and 8, ¶ 254, 257).

23.    (New) The method of claim 21, wherein the customer selection further indicates a customer specified message for the recipient, (see Ogilvy, fig. 5).

24.    (New) The method of claim 23, further comprising:
generating, based on the processing the shopping list, a sales receipt associated with the transaction, wherein the generating of the sales receipt comprises selecting, from the information, a 

25. (New) The method of claim 21, wherein the condition occurrence indicates a certain day and/or time that is indicated by the customer selection, (see Ogilvy, ¶ 259).

26. (New) The method of claim 21, wherein the condition occurrence indicates a certain day and/or time that is indicated by the customer selection, and wherein the determining the condition occurrence comprises determining receiving of a delivery confirmation that confirms the item has been delivered to the customer, (see Ogilvy, ¶ 259).

As per claims 1-10 and 27-30, these claims contain the same or similar features as claims 21-26 rejected above, and therefore the above rejections are applied to the remaining claims by reference herein.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285.  The examiner can normally be reached on weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL S GLASS/               Primary Examiner, Art Unit 3627